WARDEN, P. J.,
specially concurring.
I concur in the majority’s result on the basis of State v. Dart, 305 Or 508, 521, 753 P2d 1373 (1988), where the Supreme Court stated:
*37“In OAR 257-30-015 the State Police approved Intoxilyzer 4011 A, manufactured by CMI. The Intoxilyzer in these cases is Model 4011A. As did the Court of Appeals, we hold that the Intoxilyzer Model 4011A presently in use and the method by which its use was authorized satisfy all requirements of the relevant statutes and rules.”
The majority opinion holds that the criteria of OAR 257-30-005 were inapplicable to the approval of the Intoxilyzer Model 4011A because OAR 257-30-005 and OAR 257-30-015 were adopted simultaneously. The state did not make that argument, and it is unnecessary so to hold to reach the correct result. The Supreme Court has decided the issue in State v. Dart, supra.